Citation Nr: 0105812	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hallux valgus 
and pes planus valgus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a request to reopen a 
previously denied claim for service connection for bilateral 
hallux valgus and pes planus valgus.  Upon the receipt of the 
veteran's Notice of Disagreement and another review of the 
newly-submitted evidence, the RO re-opened the veteran's 
service connection claim in November 1999, and denied it on 
the merits.  The veteran thereafter perfected his appeal, and 
the case is now before the Board, for appellate review.


REMAND

The veteran contends that his bilateral feet condition, which 
has been diagnosed as bilateral hallux valgus and pes planus 
valgus, was aggravated by service and that, therefore, it 
should be service-connected.  After a review of the 
evidentiary record, the Board is of the opinion that 
additional development should be undertaken prior to 
appellate review of the matter on appeal.  In particular, it 
is noted that this case needs to be reviewed and re-
adjudicated by the RO in accordance with the provisions of 
the newly-enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107), which was signed by the President on November 9, 2000, 
while this appeal was pending.

The VCAA in essence requires that VA undertake any additional 
development that may be necessary to substantiate a veteran's 
claim for VA benefits, regardless of whether the claim is 
well grounded or not.  The additional development may include 
securing any additional evidence identified by the claimant, 
and requesting a medical examination and a medical opinion, 
when necessary.  Also, the VCAA imposes upon VA certain 
additional notice duties.  Id. Insofar as this additional 
development has yet to be undertaken at the RO level, a 
decision by the Board at this time would be potentially 
prejudicial to the veteran, and a remand is thus required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Regarding the additional development that needs to be 
undertaken in this case, the Board notes that the veteran 
indicated, in a September 1994 statement, that he had 
"records [pertaining to his feet] at the Social Security 
[Administration] office in Tampa," Florida.  This evidence, 
if pertaining to a grant of disability benefits by the Social 
Security Administration, should be secured and associated 
with the file.

Additionally, the Board is of the opinion that the veteran 
should be examined, in order to obtain a medical opinion on 
the question of whether any element of the veteran's problems 
with his feet was incurred or aggravated by service, as the 
veteran claims on appeal.

Accordingly, this case is remanded for the following 
additional development:

1.  The RO should ask the veteran to 
clarify whether he has been granted 
disability benefits by the Social 
Security Administration.  If he answers 
in the affirmative, the veteran should 
then be asked to provide the date of said 
grant of benefits, and the RO should 
thereafter take appropriate action to 
secure copies of the evidence reflecting 
said grant of benefits.

2.  The veteran should also be asked to 
indicate whether he has received 
additional medical treatment at any time, 
by VA and/or non-VA medical health 
providers, for his bilateral feet 
condition, that is not reflected in the 
record.  The RO should then take 
appropriate action to secure copies of 
such evidence.

3.  The RO should thereafter schedule the 
veteran for a medical examination of his 
feet by a VA physician.  The physician 
should be asked to review the evidence of 
record, to include the veteran's service 
medical records and a May 1998 VA 
podiatrist's opinion that is part of 
record; examine the veteran; and submit a 
comprehensive, legible report of 
examination that should contain, at 
least, the following data:

A.  A statement as to whether he or 
she reviewed the file prior to the 
examination.

B.  His or her opinion as to whether 
the veteran had problems with his 
feet prior to service that were due 
to a congenital abnormality, or 
other disability of the feet; and 
whether it is at least as likely as 
not that there was an additional 
element of disability associated 
with his feet that developed over 
the course, or as a result, of his 
service experience.

The examiner should be asked to discuss 
in his or her report of medical 
examination the rationale for all of his 
or her opinions and conclusions.

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. 

5.  If, upon re-adjudication, the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The veteran is hereby reminded that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




